Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (20150085068).
Referring to claim 1 and 10, Becker shows a similar device that includes a setting method of a monitoring system (see figure 1, 3, and abstract) including:
a light projecting and receiving unit having an emitting section configured to emit a light flux (see figure 3 Ref 28), a scanning section configured to make the light flux scan within a monitoring space (see figure 3 Ref 26 also see figure 1 note Ref 23 and 25 are the axes for scanning), and a light receiving section configured to receive a light flux reflected from an object within the monitoring space (see figure 3 Ref 36),
a processing section configured to measure a distance to the object by processing signals from the light projecting and receiving unit (see paragraph 62-63) and to output a distance image with three-dimensional distance information for each measurement point (see paragraph 3 and 5),

a interface configured to perform input of attitude information in response to an operation of a user (see paragraph 47 note the input unit), the method comprising:
inputting the attitude information through the interface so as to adjust an attitude or position of the distance image displayed on the display device (See paragraph 54-55 note the trajectory display mode and the rotational display mode);
and memorizing the attitude information, change from an initial state by the adjustment, in a nonvolatile memory (see paragraph 54 note the horizontal scrolling that is able to move forward, backward, or paused this inherently include the memorizing of the adjustment of an initial state to allow for user controlled playback in each mode)
wherein the attitude information includes information with regard to rotation of the virtual space (see paragraph 57 note the description of the rotational view along any trajectory point selected by the user).
Referring to claims 2 and 12, Becker shows the object is a vertical surface or a horizontal surface in the monitoring space (see 4 note the vertical walls and the horizontal floor).
Referring to claims 3 and 13, Becker shows the distance image is displayed with a different color correspondingly to a distance or reflected light intensity of the measurement point (see paragraph 50 note the display that is color coded).

Referring to claims 4 and 14, Becker shows the temporary attitude information includes information with regard to rotation of the virtual space or shift of the distance image (see paragraph 39 note the multiple trajectory points that are slightly spaced apart).

Referring to claim 9, Becker shows the user interface performs input of the temporary attitude information so as to make an attitude or position of the distance image displayed on the display device follow relative to an attitude or position of an object actually existing in the monitoring space (see figures 4 and 5 also see paragraph 55). 
Referring to claim 11, Becker shows the processing section includes a memory medium that memorizes temporary attitude information input by the user interface, and converts coordinate of the distance image on a basis of temporary attitude information memorized in the memory medium (see note the rotational display mode that can be performed at any selected trajectory point as shown in paragraph 52-55).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645